DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-low temperature” and “thin-walled” in claims 1-9, “low temperature” in claim 1 and “quickly” in claim 5 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the temperature, temperature gradients, cooling rate and thickness of various elements in the method indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 108326159 A to Yuan (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Yuan ‘159 discloses a method for forming an aluminum alloy thin-walled curved part by ultra-low temperature gradient drawing, comprising forming a deep-cavity thin-walled curved part from an aluminum alloy sheet by controlling formability and flow stress based on an ultra-low temperature gradient, and specifically comprising the following steps: step 1: placing the aluminum alloy sheet on a die, and closing a blank holder to hold the aluminum alloy sheet in a flange zone; step 2: filling a cavity of a die shoe with an ultra-low temperature medium to cool a die cavity zone of the aluminum alloy sheet to a set low temperature, and forming an ultra-low temperature gradient in which the temperature of the die cavity zone is lower than the temperature in the flange zone; step 3: applying a set blank holder force to the blank holder, and controlling a punch to move downwards to form a deep-cavity thin-walled curved part; and step 4: controlling the punch to move upwards, opening the blank holder, and taking out the formed deep-cavity thin-walled curved part (Yuan ‘159, abstract, para [0008-0014, 0036], Example 1, para [0050-0061], figures 2-4).
Regarding the limitations “ultra-low temperature,” “low temperature” and “thin-walled,” these limitations are indefinite as set forth in the above 35 USC 112 rejection.  Regardless, the temperature and thickness parameters of Yuan ‘159 appear to be the same or substantially similar to those of the instantly claimed invention.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 2 and 4, in Yuan ‘159 before step 1 is implemented, a molding surface zone of the punch, the blank holder and the die all appear to be pre-cooled by ambient atmosphere to room temperature, i.e. between −180° C. to 25° C.  Additionally, the blank holder and the die of Yuan ‘159 are provided with a circulation path for circulating the ultra-low temperature medium, and the blank holder and the die are cooled through the circulation path (Yuan ‘159, abstract, para [0008-0014, 0036], Example 1, para [0050-0061], figures 2-4).
Regarding claim 5, the method of Yuan ‘159 appears to allow the ultra-low temperature medium to be filled to both upper and lower sides of the aluminum alloy sheet to cause the die cavity zone to be cooled to the set temperature quickly and uniformly (Yuan ‘159, abstract, para [0008-0014, 0036], Example 1, para [0050-0061], figures 2-4).
Regarding claim 6, wherein in step 2 of Yuan ‘159, the set low temperature is -150 °C to -196 °C with specific examples at -180 °C and -160 °C (Yuan ‘159, para [0011, 0044, 0078, 0087]), lying within the instantly claimed range of −160° C. to −270° C.
Regarding claim 7, the aluminum alloy sheet of Yuan ‘159 may be a rolled sheet, with a heat treatment state of annealed; a wall thickness of the aluminum alloy sheet is 6 mm (Yuan ‘159, para [0055]), within the instantly claimed range of 0.1-20 mm.
Regarding claim 8, the aluminum alloy sheet of Yuan ‘159 is made of Al—Cu alloy, Al—Mg alloy, Al—Mg—Si alloy, Al—Zn—Mg—Cu alloy or Al—Li alloy (Yuan ‘159, para [0015]).
Regarding claim 9, the ultra-low temperature medium of Yuan ‘159 is one of liquid nitrogen or liquid helium (Yuan ‘159, para [0017]).
Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108326159 A to Yuan (an English language machine translation has been relied upon for examination purposes) as applied to claims 1, 2 and 4-9 above, and further in view of CN 107866491 A to Yuan (an English language machine translation has been relied upon for examination purposes).

Yuan ‘159 discloses a method for forming an aluminum alloy thin-walled curved part by ultra-low temperature gradient drawing as set forth in the above 35 USC 102/103 rejection.  Yuan ‘159 does not explicitly disclose wherein the punch is provided therein with a cavity for containing the ultra-low temperature medium; a circulation path is formed between the cavity and a cryogenic container of the ultra-low temperature medium through a cryogenic filler.
Yuan ‘491 discloses a method for forming an aluminum alloy thin-walled curved part by ultra-low temperature gradient drawing wherein the punch is provided therein with a cavity for containing the ultra-low temperature medium; a circulation path is formed between the cavity and a cryogenic container of the ultra-low temperature medium through a cryogenic filler, in order to increase the forming limit of the aluminum alloy (Yuan ‘491, figures 1 and 2, para [0025,0037]).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yuan ‘159 such that the punch is provided therein with a cavity for containing the ultra-low temperature medium and a circulation path is formed between the cavity and a cryogenic container of the ultra-low temperature medium through a cryogenic filler as suggested by Yuan ‘491.  The motivation for doing so would be to increase the forming limit of the aluminum alloy (Yuan ‘491, figures 1 and 2, para [0025,0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738